DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed Remarks on 9/20/2021 have been received and entered.
Claims 5 and 10 have been cancelled.
Claims 1-4, 6-9 and 11-15 are pending.
Claims 8-9 and 13-14 are withdrawn further consideration.
Claims 1-4, 6-7, 11-12 and 15 are under examination. 
The rejection on claims 1-4, 6-7, 11-12 and 15 under 35 U.S.C. 103 as being unpatentable over Agra et al. (Intl. J. Cardiology 2017 Vol. 228, page 488-494; online publication 9 November 2016) in view of Narumi et al. (Cardiovascular Diabetology 2014 Vol. 13: 84; total 7 pages), as evidenced by GenWay ELISA Kit Manual (2015; abbreviated as GenWay) and Tsuji et al. (British J. Cancer 2010 Vol. 103: 517-523) is withdrawn because Narumi does not teach measuring plasma level of omentin and correlating with heart failure (Narumi teaches measuring serum level instead). In addition, both plasma and serum might not correlate with the omentin. 
Under the same rationale, the rejection on claims 1-4, 6-7, 11-12 under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (Wien Klin Wochenschr 2016 Vol. 128: 870-874) and Narumi et al. as evidenced by Quantikine ELISA manual (2015) and Tsuji et al. is also withdrawn. Moreover, Kaplan reference studies chronic, not de nova heart failure. 
Accordingly, the rejection on Claim 15 under 35 U.S.C. 103 as being unpatentable over Kaplan, Narumi, Quantiline, and Tsuji et al. as applied to claims 1-4, 6-7, 11-12 above, and further in view of Liddell et al. (2002 Encyclopedia of Life Sciences; total 7 pages) is withdrawn.
A new ground of rejection is set forth below in view of the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agra et al. in view of Huang (Disease Markers 2016 total 7 pages) and Wang (Asian Pacific J. Tropical Medicine 2014, page 55-62; IDS reference).

Agra et al. study heart failure patients retrospectively and observed a higher plasma level of orosomucoid is associated with de novo heart failure (See Abstract; and Results; Figures 4).
Agra et al. use GenWay ELISA kit for the detection of orosomucoid, albeit no details was disclosed in the section of Materials and Methods. As to the administering a changed heart failure therapy, Agra et al. also teach treating heart failure patients with various options, e.g. betablocker, ACEI-ARBs, statins or MRAs (See Table 1)(this read on claim 11). 

However, Agra et al. do not explicitly teach using omentin as a biomarker for de novo heart failure. 

Huang teaches that the lower plasma level of omentin is associated with overt heart failure (See Abstract; Conclusion). Huang also shows that plasma omentin is independent associated with heart failure before adding additional heart failure biomarker, such as NT-proBNP (See Abstract). 
Moreover, Wang also observes lower plasma omentin is associated with heart failure (See Abstract; section 3.2.1; page 59, right column). 

Taken together, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Agra measuring the plasma biomarker AGP together with that of plasma omentin as taught by Huang and Wang for diagnosing the patients suffered de nova heart failure and hospitalized in the hospital because the biomarkers of AGP and omentin have been shown to associate with the heart failure and one clinician in the field would have been motivated to use combined biomarkers for a more thorough and complete evaluation on the patients before discharging them. Double checking and assessment on ready-discharged patients is a routine practice in the field to ensure the safety on the patients, and alternatively, should the results turn out not as expected, a changed therapy may administer to the patients for improving their health. 


Note, applicants address the deficiency on the reference of Narumi, i.e. serum sample instead of plasma sample on omentin is moot due to the withdrawal of the Narumi and both Huang and Wang references have disclosed measuring plasma omentin in heart failure patients as have discussed above.  

Furthermore, as to the argument on different groups (classification) of patients in instant invention (i.e. Figure 3, i.e. low, medium, and high risks of re-admission to hospital), this feature is NOT in the claim. Thus under broadest reasonable interpretation (BRI), the current method requires measuring two biomarkers, namely AGP and omentin from the patients before plasma biomarkers (AGP and omentin) in heart failure. Thus a motivation would be prima facie obvious to combine the two biomarkers with reasonable expectation of success in order to have a more thorough and complete assessment on patients to ensure the discharge or provide further care, i.e. change treatment.  Combing known biomarkers for diagnosis on known disease requires mere routine practice and, absence of evidence to the contrary, would have reasonable anticipated achievement. 

With regard to claim 3, Agra et al. have shown the level of orosomucoid for the heart failure patients is around 1.08 mg/ml (See above).

With regard to claim 3, the results from healthy control by Wang is about 11.54 ng/ml (note, Wang used L instead of ml 115.49 ng/L; see results 3.2.1).

With regard to claim 4, using computer analysis for data can be seen by both Agra, Huang and Wang et al.  (See Figures statistical regression analysis).

With regard to claim 6-7, and 15, GenWay kit details ELISA procedure, including using microtiter plate, coating buffer, washing buffer, blocking buffer, PBS tween 20, BSA, TMB, and stopping solution H2SO4, diluent, horse peroxidase and stopping solution (See page 3-6).

					Conclusion 

4.	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641